Citation Nr: 0021818	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post radical prostatectomy for cancer of the prostate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran had active service from December 1947 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


REMAND

When the veteran submitted his substantive appeal he 
indicated a desire to have a hearing before a member of the 
Board.  A November 1997 letter from his representative 
indicates that he desired to cancel the hearing because he 
was having surgery.  In response to a letter inquiring as to 
whether or not the veteran continued to desire a hearing 
before a member of the Board, a response was received in July 
1998 indicating that the veteran desired to have a hearing 
before the member of the Board at the RO.

A statement was received from a VA physician in May 1998, 
prior to the certification of the appeal to the Board, that 
appears to be relevant to the issue on appeal.  This 
statement also indicates that additional VA treatment records 
may be available and the RO has not considered this statement 
and issued a supplemental statement of the case following its 
receipt.  The veteran has not submitted a waiver of the right 
to adjudication by the RO.  The veteran's representative has 
requested additional development to assist in evaluating the 
veteran under the criteria for voiding dysfunction of 
38 C.F.R. § 4.115(a) (1999).

In light of the above, the appeal is REMANDED for the 
following:

1.  The RO should contact the John D. 
Ding, VA Medical Center in Detroit, 
Michigan, and request copies of all 
records relating to treatment of the 
veteran for status post radical 
prostatectomy for cancer of the prostate 
from November 7, 1996, until the present.

2.  The RO should arrange for the veteran 
to be afforded a VA urology examination 
to determine the nature and extent of his 
service-connected status post radical 
prostatectomy for cancer of the prostate.  
All necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner should identify all 
symptomatology relating to the veteran's 
service-connected status post radical 
prostatectomy for cancer of the prostate, 
including any voiding dysfunction, if 
found.  The examiner should indicate the 
veteran's daytime and night time voiding 
frequency as well as indicating whether 
or not the veteran has urine leakage.  If 
urine leakage is indicated the examiner 
should report whether or not the veteran 
must wear absorbent materials and if 
absorbent materials are required to be 
worn the frequency with which they must 
be changed each day.  A complete 
rationale for all opinions offered should 
be given.  

3.  After completion of the above-
requested development, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
status post radical prostatectomy for 
cancer of the prostate.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond thereto.

5.  The RO should schedule the veteran 
for a hearing before the Board at the RO.  

6.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  In taking this action, the Board 
implies no conclusion, either legal or 
factual, as to the ultimate outcome 
warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



